Exhibit 10.2




SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made and entered into as
of the 13th day of November, 2009, by and among Carbon 612 Corporation, a
Delaware corporation (the “Company”), and the purchasers listed on the signature
page hereto (collectively, the “Purchasers”).

W I T N E S S E T H:

WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers
desire to purchase from the Company, (i) an aggregate of 15,000,000 shares (the
“Shares”) of common stock of the Company (the “Common Stock”) and (ii) warrants
to purchase up to an aggregate of an additional 15,000,000 shares of Common
Stock, in the form attached hereto as Exhibit A (the “Warrants” and together
with the Shares, the “Securities”), as set forth on Schedule I attached hereto,
on and subject to the terms of this Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1.

Sale of the Securities.  Subject to the terms and conditions of this Agreement,
and in reliance upon the representations, warranties, covenants and agreements
contained in this Agreement, the Company shall sell the Securities to the
Purchasers, and the Purchasers shall purchase the Securities from the Company,
for a purchase price of $0.01 per Share and accompanying Warrant (the “Purchase
Price”).

2.

Closing.

(a)

The purchase and sale of the Securities shall take place at a closing (the
“Closing”), to be held at such date and time at the law office of Sichenzia Ross
Friedman Ference, LLP as shall be determined by the parties.

(b)

At the Closing:

(i)  The Company shall deliver to each Purchaser, a certificate (or
certificates) for their respective number of Shares and Warrants in the name of
such Purchaser.

(ii)  Each Purchaser shall pay to the Company the Purchase Price for their
Securities by wire transfer to the account set forth on Schedule II attached
hereto.

(c)

At and at any time after the Closing, the parties shall duly execute,
acknowledge and deliver all such further assignments, conveyances, instruments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contemplated by this Agreement.  

(d)

All representations, covenants and warranties of the Purchasers and the Company
contained in this Agreement shall be true and correct on and as of the date of
the Closing with the same effect as though the same had been made on and as of
such date.





1




--------------------------------------------------------------------------------

3.

Representations and Warranties of the Purchasers.  Each Purchaser hereby makes
the following representations and warranties to the Company:

(a)

The Purchaser has the requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby and otherwise to carry
out its obligations hereunder.  No consent, approval or agreement of any
individual or entity is required to be obtained by the Purchaser in connection
with the execution and performance by the Purchaser of this Agreement or the
execution and performance by the Purchaser of any agreements, instruments or
other obligations entered into in connection with this Agreement.

(b)

This Agreement has been duly executed and delivered by the Purchaser.  This
Agreement constitutes a valid and binding obligation of the Purchaser
enforceable against the Purchaser in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

(c)

The Purchaser is an “accredited investor,” as such term is defined in Rule 501
of Regulation D promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), and the Purchaser is able to bear the economic risk of an
investment in the Securities.

(d)

The Purchaser represents that its Securities are being acquired for its own
account, for investment and not with a view to the distribution or resale
thereof. The Purchaser understands that such Securities have not been registered
under the Securities Act or any state securities or “blue sky” laws by reason of
their issuance in a transaction exempt from the registration requirements
thereunder and may not be resold unless a subsequent disposition thereof is
registered thereunder or is exempt from registration thereunder.  As evidence of
the restriction on transfer, the following legend (or a substantially similar
legend) will be placed on the certificate or certificates evidencing the
Securities:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH  RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE
COMPANY RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH
COUNSEL AND OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
SECURITIES MAY BE OFFERED, SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER
CONTEMPLATED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
APPLICABLE STATE SECURITIES LAWS.”

The Company may give appropriate stop-transfer instructions to any transfer
agent for the Securities.

4.

Representations and Warranties of the Company.  The Company hereby makes the
following representations and warranties to the Purchasers:

(a)

The Company has the requisite corporate power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and otherwise
to carry out its obligations hereunder.  No consent, approval or agreement of
any individual or entity is required to be obtained by the Company in connection
with the execution and performance by it of this Agreement or the execution and
performance by the Company of any agreements, instruments or other obligations
entered into in connection with this Agreement.  





2




--------------------------------------------------------------------------------

(b)

This Agreement has been duly executed and delivered by the Company.  This
Agreement constitutes a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

(c)

When issued pursuant to the terms of this Agreement, the Shares will be duly
authorized, validly issued, fully paid and non-assessable.

(d)

Immediately prior to the Closing, the Company’s outstanding capital stock
consisted of (i) 30 million shares of Common Stock, (ii) no shares of preferred
stock, and (iii) no warrants, options or other securities that are convertible
or exercisable for capital stock of the Company.  Upon consummation of the
Closing, the only additional securities of the Company that will be outstanding
other than the Shares and the Warrants will be 500,000 shares of Common Stock
issued to the Company’s counsel and 250,000 shares of Common Stock issued to the
Purchaser’s counsel.

(e)

The Company will use its best efforts to file a Registration Statement on Form
10, or on a similar form, with the Securities and Exchange Commission (the
“SEC”), within seventy five (75) days of the Closing and have such Registration
Statement declared effective by the SEC within 180 days of the Closing. If such
Registration Statement is not timely filed or declared effective, then the
Purchasers shall be entitled to purchase an aggregate of 3,000,000 additional
shares of Common Stock (the “Additional Shares”) from the Company at the
Purchase Price (on a pro rata basis) for every thirty (30) days that such
Registration Statement is not timely filed or declared effective; provided,
however, that (i) no Additional Shares need to be issued (even though owed)
until 180 days after the Closing and (ii) if the Registration Statement is
declared effective within 180 days of Closing, then no Additional Shares shall
be owed to the Purchasers even if the Registration Statement was not timely
filed.

(f)

Until such time as the Purchasers are able to sell the Shares either (i)
pursuant to a resale registration statement or (ii) without volume restrictions
under Rule 144 of the Securities Act of 1933, as amended (the “Securities Act”),
the Company shall not (A) file a registration statement under the Securities Act
(other than on a Form S-8 covering shares of Common Stock issued to Company’s
counsel), or let such a registration statement become effective, (B) permit any
sales of its Common Stock pursuant to Rule 144, other than by the Purchasers,
and (C) sell securities for a purchase price of less than $0.10 per share, in
any case without the prior written consent of the Purchasers holding a majority
of the Shares.

(g)

Within two (2) days of the Closing, the Company (or its parent, Clear Skies
Solar, Inc.) shall issue a press release announcing this transaction.

5.

Miscellaneous.

(a)

Entire Agreement.  This Agreement constitutes the entire agreement of the
parties, superseding and terminating any and all prior or contemporaneous oral
and written agreements, understandings or letters of intent between or among the
parties with respect to the subject matter of this Agreement.  No part of this
Agreement may be modified or amended, nor may any right be waived, except by a
written instrument which expressly refers to this Agreement, states that it is a
modification or amendment of this Agreement and is signed by the parties to this
Agreement, or, in the case of waiver, by the party granting the waiver.  Any
waiver shall be limited to the express terms thereof and shall not be construed
as a waiver of any other provisions or the same provisions at any other time or
under any other circumstances.  

(b)

Severability.  If any section, term or provision of this Agreement shall to any
extent be held or determined to be invalid or unenforceable, the remaining
sections, terms and provisions shall nevertheless continue in full force and
effect.





3




--------------------------------------------------------------------------------

(c)

Notices.  All notices provided for in this Agreement shall be in writing signed
by the party giving such notice, and delivered personally or sent by overnight
courier, mail or messenger against receipt thereof or sent by registered or
certified mail, return receipt requested, or by facsimile transmission or
similar means of communication if receipt is confirmed or if transmission of
such notice is confirmed by mail as provided in this Section 5(c).  Notices
shall be deemed to have been received on the date of personal delivery or
telecopy or attempted delivery.

(d)

Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of New York applicable to agreements executed and to
be performed wholly within such State, without regard to any principles of
conflicts of law.  By execution and delivery of this Agreement, each of the
parties hereby  (i) irrevocably consents and agrees that any legal or equitable
action or proceeding arising under or in connection with this Agreement shall be
brought in the federal or state courts located in the County of New York in the
State of New York; (ii) irrevocably submits to and accepts the jurisdiction of
said courts, (iii) waives any defense that such court is not a convenient forum,
and (iv) consent to any service of process made either (x) in the manner set
forth in Section 5(c) of this Agreement (other than by telecopier), or (y) any
other method of service permitted by law.

(e)

Parties to Pay Own Expenses.  Each of the parties to this Agreement shall be
responsible and liable for its own expenses incurred in connection with the
preparation of this Agreement, the consummation of the transactions contemplated
by this Agreement and related expenses; provided that the Company shall issue
250,000 restricted shares of Common Stock to Barbara Mittman, towards payment of
the Purchaser’s legal fees.  

(f)

Successors.  This Agreement shall be binding upon the parties and their
respective heirs, executors, administrators, legal representatives, successors
and assigns; provided, however, that no party may assign this Agreement or any
of its rights under this Agreement without the prior written consent of the
other parties.

(g)

Further Assurances.  Each party to this Agreement agrees, without cost or
expense to any other parties, to deliver or cause to be delivered such other
documents and instruments as may be reasonably requested by any other party to
this Agreement in order to carry out more fully the provisions of, and to
consummate the transaction contemplated by, this Agreement.

(h)

Facsimile and Counterparts.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.  This Agreement may
also be executed via facsimile, which shall be deemed an original.

 

[SIGNATURE PAGE FOLLOWS]





4




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.




CARBON 612 CORPORATION







By:     /s/ Ezra Green                               

          Ezra Green, President & CEO







PURCHASERS:




ALPHA CAPITAL ANSTALT







By:  /s/ Konrad Ackermann                             

Name:  Konrad Ackermann

Title:    Director




/s/ Barry Honig                                                

BARRY HONIG







/s/ Michael Brauser                                         

MICHAEL BRAUSER







/s/ Arthur Goldberg                                         

ARTHUR GOLDBERG  







KHG TRUST







By:  /s/ Natan Green                                       

Name:  Natan Green

Title:     Trustee







AURACANA LLC







By:  /s/ Glenn Kesner

Name:  Glenn Kesner

Title:    Manager




/s/ Barbara Mittman                                        

BARBARA MITTMAN











5


